


110 HR 2421 IH: Clean Water Restoration Act of

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2421
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Oberstar (for
			 himself, Mr. Dingell,
			 Mr. Ehlers,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Saxton,
			 Mr. Taylor,
			 Mr. Platts,
			 Mr. Higgins,
			 Mr. LoBiondo,
			 Mr. Cohen,
			 Mr. Shays,
			 Mr. DeFazio,
			 Mr. Kirk, Mr. Nadler, Mr.
			 Walsh of New York, Ms.
			 Matsui, Mr. Castle,
			 Mrs. Tauscher,
			 Mr. Smith of New Jersey,
			 Mr. Filner,
			 Ms. Corrine Brown of Florida,
			 Mr. Capuano,
			 Ms. Hirono,
			 Mr. Kagen,
			 Mr. Bishop of New York,
			 Mr. Cummings,
			 Ms. Carson,
			 Mr. McNerney,
			 Mr. Arcuri,
			 Mr. Carnahan,
			 Ms. Norton,
			 Mr. Hall of New York,
			 Mr. Doggett,
			 Mr. Grijalva,
			 Mr. Pallone,
			 Mr. Scott of Virginia,
			 Mr. Brady of Pennsylvania,
			 Mr. Hinchey,
			 Ms. Schwartz,
			 Mr. Kucinich,
			 Mr. Thompson of California,
			 Mr. Wexler,
			 Mr. George Miller of California,
			 Ms. McCollum of Minnesota,
			 Ms. Eshoo,
			 Mr. Hastings of Florida,
			 Mr. Blumenauer,
			 Mr. Berman,
			 Mr. Kildee,
			 Ms. Hooley,
			 Mr. Serrano,
			 Mr. Waxman,
			 Mrs. Capps,
			 Mr. Moran of Virginia,
			 Mr. Sarbanes,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Frank of Massachusetts,
			 Mr. Doyle,
			 Mr. Lantos,
			 Mr. Levin,
			 Mr. Olver,
			 Mr. Payne,
			 Mr. Honda,
			 Mr. Abercrombie,
			 Mr. Chandler,
			 Mr. Crowley,
			 Ms. Moore of Wisconsin,
			 Mr. McNulty,
			 Mr. Moore of Kansas,
			 Ms. Castor,
			 Mr. Courtney,
			 Mr. Jackson of Illinois,
			 Mr. Spratt,
			 Mr. Clay, Mr. McDermott, Mr.
			 Ackerman, Mr. Wynn,
			 Mr. Langevin,
			 Mr. Visclosky,
			 Ms. Woolsey,
			 Mrs. Lowey,
			 Mr. Sires,
			 Mr. Hodes,
			 Mr. Stark,
			 Ms. Kaptur,
			 Mr. Delahunt,
			 Ms. Zoe Lofgren of California,
			 Mr. Murphy of Connecticut,
			 Mr. Kanjorski,
			 Mr. Rothman,
			 Mr. Pascrell,
			 Mr. Udall of New Mexico,
			 Ms. Sutton,
			 Ms. Schakowsky,
			 Mr. Holt, Ms. Baldwin, Mr.
			 Schiff, Mr. Gonzalez,
			 Mr. Sherman,
			 Mr. Farr, Ms. Slaughter, Mr.
			 Allen, Mrs. Davis of
			 California, Mr. McGovern,
			 Ms. Jackson-Lee of Texas,
			 Mr. Towns,
			 Mr. Andrews,
			 Mr. Gordon of Tennessee,
			 Ms. Bean, Ms. Solis, Mr. Klein
			 of Florida, Mr. Thompson of
			 Mississippi, Ms. Loretta Sanchez of
			 California, Mr. Neal of
			 Massachusetts, Ms.
			 Roybal-Allard, Mr. Wu,
			 Mr. Tierney,
			 Mr. Weiner,
			 Mr. Van Hollen,
			 Mr. Ellison,
			 Mr. Ruppersberger,
			 Ms. Clarke,
			 Ms. Wasserman Schultz,
			 Mr. Ryan of Ohio,
			 Mrs. Christensen,
			 Mr. Markey,
			 Mr. Meehan,
			 Mr. Cleaver,
			 Mr. Engel,
			 Mr. Davis of Alabama,
			 Ms. Kilpatrick,
			 Mrs. McCarthy of New York,
			 Ms. Shea-Porter,
			 Mr. Dicks,
			 Mr. Kind, Mr. Larson of Connecticut,
			 Mr. Kennedy,
			 Mr. Lewis of Georgia,
			 Mr. Welch of Vermont,
			 Mr. Gutierrez,
			 Mr. Price of North Carolina,
			 Mr. Cooper,
			 Mr. Rush, Mr. Conyers, Mr.
			 Stupak, Ms. Linda T. Sánchez of
			 California, Ms. Waters,
			 Ms. Harman,
			 Mr. Butterfield,
			 Mr. Yarmuth,
			 Mr. Davis of Illinois,
			 Ms. DeGette,
			 Mr. Inslee,
			 Ms. Lee, Mr. Fattah, Mr.
			 Rangel, Ms. DeLauro, and
			 Mr. Lynch) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  clarify the jurisdiction of the United States over waters of the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Water Restoration Act of
			 2007.
		2.PurposesThe purposes of this Act are as
			 follows:
			(1)To reaffirm the
			 original intent of Congress in enacting the Federal Water Pollution Control Act Amendments
			 of 1972 (86 Stat. 816) to restore and maintain the chemical, physical, and
			 biological integrity of the waters of the United States.
			(2)To clearly define
			 the waters of the United States that are subject to the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.).
			(3)To provide
			 protection to the waters of the United States to the fullest extent of the
			 legislative authority of Congress under the Constitution.
			3.FindingsCongress finds the following:
			(1)Water is a unique
			 and precious resource that is necessary to sustain human life and the life of
			 animals and plants.
			(2)Water is used not
			 only for human, animal, and plant consumption, but is also important for
			 agriculture, transportation, flood control, energy production, recreation,
			 fishing and shellfishing, and municipal and commercial uses.
			(3)In enacting
			 amendments to the Federal Water Pollution
			 Control Act in 1972 and through subsequent amendment, including the
			 Clean Water Act of 1977 (91 Stat. 1566) and the Water Quality Act of 1987 (101
			 Stat. 7), Congress established the national objective of restoring and
			 maintaining the chemical, physical, and biological integrity of the waters of
			 the United States and recognized that achieving this objective requires
			 uniform, minimum national water quality and aquatic ecosystem protection
			 standards to restore and maintain the natural structures and functions of the
			 aquatic ecosystems of the United States. Since the 1970s, the definition of
			 ‘waters of the United States’ in the regulations of the Environmental
			 Protection Agency and the Army Corps of Engineers have properly established the
			 scope of waters to be protected under the Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.) in order to meet such national objective.
			(4)Water is
			 transported through interconnected hydrologic cycles, and the pollution,
			 impairment, or destruction of any part of an aquatic system may affect the
			 chemical, physical, and biological integrity of other parts of the aquatic
			 system.
			(5)Protection of
			 intrastate waters, along with other waters of the United States, is necessary
			 to restore and maintain the chemical, physical, and biological integrity of all
			 waters in the United States.
			(6)The regulation of
			 discharges of pollutants into interstate and intrastate waters is an integral
			 part of the comprehensive clean water regulatory program of the United
			 States.
			(7)Small and
			 intermittent streams, including ephemeral, and seasonal streams, and their
			 start reaches comprise the majority of all stream and river miles in the
			 conterminous United States. These waters reduce the introduction of pollutants
			 to larger rivers and streams, affect the life cycles of aquatic organisms and
			 wildlife, and impact the flow of higher order streams during floods.
			(8)The pollution or
			 other degradation of waters of the United States, individually and in the
			 aggregate, has a substantial relation to and effect on interstate
			 commerce.
			(9)Protection of the
			 waters of the United States, including intrastate waters, is necessary to
			 prevent significant harm to interstate commerce and sustain a robust system of
			 interstate commerce in the future.
			(10)Waters, including
			 wetlands, provide protection from flooding, and draining or filling wetlands
			 and channelizing or filling streams, including intrastate wetlands and streams,
			 can cause or exacerbate flooding, placing a significant burden on interstate
			 commerce.
			(11)Millions of people in the United States
			 depend on wetlands and other waters of the United States to filter water and
			 recharge surface and subsurface drinking water supplies, protect human health,
			 and create economic opportunity. Source water protection areas containing one
			 or more small or intermittent streams provide water to public drinking water
			 supplies serving more than 110,000,000 Americans.
			(12)Millions of
			 people in the United States enjoy recreational activities that depend on
			 intrastate waters, such as waterfowl hunting, bird watching, fishing, and
			 photography, and those activities and associated travel generate billions of
			 dollars of income each year for the travel, tourism, recreation, and sporting
			 sectors of the economy of the United States.
			(13)Activities that result in the discharge of
			 pollutants into waters of the United States are commercial or economic in
			 nature. More than 40 percent, or 14,800, facilities with permits issued under
			 the Federal Water Pollution Control Act, including industrial facilities and
			 municipal sewage treatment systems, discharge into small or intermittent
			 streams.
			(14)States have the
			 responsibility and right to prevent, reduce, and eliminate pollution of waters,
			 and the Federal Water Pollution Control
			 Act respects the rights and responsibilities of States by preserving
			 for States the ability to manage permitting, grant, and research programs to
			 prevent, reduce, and eliminate pollution, and to establish standards and
			 programs more protective of a State’s waters than is provided under Federal
			 standards and programs.
			(15)Protecting the
			 quality of and regulating activities affecting the waters of the United States
			 is a necessary and proper means of implementing treaties to which the United
			 States is a party, including treaties protecting species of fish, birds, and
			 wildlife.
			(16)Protecting the
			 quality of and regulating activities affecting the waters of the United States
			 is a necessary and proper means of protecting Federal land, including hundreds
			 of millions of acres of parkland, refuge land, and other land under Federal
			 ownership and the wide array of waters encompassed by that land.
			(17)Protecting the
			 quality of and regulating activities affecting the waters of the United States
			 is necessary to protect Federal land and waters from discharges of pollutants
			 and other forms of degradation.
			4.Definition of
			 waters of the United StatesSection 502 of the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1362) is amended—
			(1)by
			 striking paragraph (7);
			(2)by redesignating
			 paragraphs (8) through (24) as paragraphs (7) through (23), respectively;
			 and
			(3)by adding at the
			 end the following:
				
					(24)Waters of the
				United StatesThe term waters of the United States
				means all waters subject to the ebb and flow of the tide, the territorial seas,
				and all interstate and intrastate waters and their tributaries, including
				lakes, rivers, streams (including intermittent streams), mudflats, sandflats,
				wetlands, sloughs, prairie potholes, wet meadows, playa lakes, natural ponds,
				and all impoundments of the foregoing, to the fullest extent that these waters,
				or activities affecting these waters, are subject to the legislative power of
				Congress under the
				Constitution.
					.
			5.Conforming
			 amendmentsThe
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.) is amended—
			(1)by striking
			 navigable waters of the United States each place it appears and
			 inserting waters of the United States;
			(2)in section
			 304(l)(1) by striking navigable waters in the heading and
			 inserting waters of the
			 united states; and
			(3)by striking
			 navigable waters each place it appears and inserting
			 waters of the United States.
			6.Savings
			 clauseNothing in this Act
			 (including any amendment made by this Act) shall be construed as affecting the
			 authority of the Secretary of the Army or the Administrator of the
			 Environmental Protection Agency (as the case may be) under the following
			 provisions of the Federal Water Pollution Control Act (33 U.S.C. 1251 et
			 seq.):
			(1)Section 402(l)(1),
			 relating to discharges composed entirely of agricultural return flows.
			(2)Section 402(l)(2), relating to discharges
			 of stormwater runoff from oil, gas, and mining operations.
			(3)Section 404(f)(1)(A), relating to
			 discharges of dredged or fill materials from normal farming, silviculture, and
			 ranching activities.
			(4)Section 404(f)(1)(B), relating to
			 discharges of dredged or fill materials for the purpose of maintenance of
			 currently serviceable structures.
			(5)Section 404(f)(1)(C), relating to
			 discharges of dredged or fill materials for the purpose of construction or
			 maintenance of farm or stock ponds or irrigation ditches and maintenance of
			 drainage ditches.
			(6)Section 404(f)(1)(D), relating to
			 discharges of dredged or fill materials for the purpose of construction of
			 temporary sedimentation basins on construction sites.
			(7)Section 404(f)(1)(E), relating to
			 discharges of dredged or fill materials for the purpose of construction or
			 maintenance of farm roads or forest roads or temporary roads for moving mining
			 equipment.
			(8)Section 404(f)(1)(F), relating to
			 discharges of dredged or fill materials resulting from activities with respect
			 to which a State has an approved program under section 208(b)(4) of such
			 Act.
			
